Third District Court of Appeal
                               State of Florida

                          Opinion filed August 6, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-537
                         Lower Tribunal No. 12-36984
                             ________________


                          Jorge Raul Cermesoni,
                                    Appellant,

                                        vs.

                      Carolina Cermesoni Maneiro,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Sarah I. Zabel,
Judge.

     Rosenthal Rosenthal Rasco Kaplan and Eduardo I. Rasco and William L.
Tucker, for appellant.

     Baron Breslin & Sarmiento and Jerrell A. Breslin, for appellee.


Before SHEPHERD, C.J., and SALTER and EMAS, JJ.

     SALTER, J.
      This appeal turns on the applicability of the injunction bond requirement,

Florida Rule of Civil Procedure 1.610(b), when a Florida court plays an ancillary

role and the primary judicial forum is in another country. Finding no error in the

Florida order at issue here, we affirm.

      The Dissolution of Marriage in Argentina and the Letters Rogatory

      The appellee, Ms. Maneiro, filed for a dissolution of her marriage to the

appellant, Mr. Cermesoni, in Buenos Aires, Argentina, in 2011. Both spouses are

citizens and residents of Argentina, but Mr. Cermesoni allegedly owns and

controls certain bank accounts at Wells Fargo Bank and Citibank in Miami.

      On Ms. Maneiro’s motion in the proceeding in Argentina, the Argentinian

Court (a) directed that one-half of the Miami-based accounts be frozen until further

order of the court, and (b) issued letters rogatory1 seeking assistance of the

appropriate United States court(s) in establishing and enforcing the Argentinian

Court’s freeze order.

      Ms. Maneiro then filed a circuit court action in Miami seeking to give effect

to the letters rogatory. In November 2012, the circuit court granted Ms. Maneiro’s

emergency motion for a temporary injunction2 freezing the bank accounts

1   See Inter-American Convention on Letters Rogatory, Jan. 30, 1975, 1483
U.N.T.S. 288, 14 I.L.M. 339; Additional Protocol to the Inter-American
Convention on Letters Rogatory, May 8, 1979, 1438 U.N.T.S. 322, 18 I.L.M. 1238
(signed and ratified by member nations of the Organization of American States,
including the Republic of Argentina and the United States); 28 U.S.C. § 1781.


                                          2
identified in the letters rogatory.    Mr. Cermesoni alleges that the resulting

injunction has frozen approximately $3,000,000.00, while requiring Ms. Maneiro

to post a cash bond of only $100.00.

      The Motion to Increase Bond

      Mr. Cermesoni moved the court in Miami to increase the injunction bond,

and the court conducted an evidentiary hearing on the motion. Mr. Cermesoni

testified that the injunction had subjected him to existing and continuing damages

exceeding $227,000.00. The Miami court concluded that its role under existing

precedent was merely to “enforce the interlocutory foreign order in the same

manner as a final order,” under principles of international comity applicable to

family cases. Because a bond is not required to enforce a final order of a foreign

court under such principles, the court held, there is no reason to require a bond

when enforcing the foreign court’s interlocutory order. The circuit court denied

Mr. Cermesoni’s motion to increase the bond, and this appeal followed.

      Analysis

      Mr. Cermesoni’s motion sought, and the order subject to this appeal denied,

modification of the injunction to condition it upon a higher bond. We thus have

jurisdiction under Florida Rule of Appellate Procedure 9.130(a)(3)(B).



2 Mr. Cermesoni appealed the injunction order, Cermesoni v. Maneiro, Case No.
3D13-1680, but that appeal was dismissed for lack of jurisdiction.

                                         3
      Mr. Cermesoni argues that Florida law requires an injunction bond sufficient

to protect the adverse party against those “costs and damages sustained by the

adverse party if the adverse party is wrongfully enjoined.”         Fla. R. Civ. P.

1.610(b); Parker Tampa Two, Inc. v. Somerset Dev. Corp., 544 So. 2d 1018 (Fla.

1989) (limiting recoverable damages for wrongful injunction to the amount of the

injunction bond). If this was a case in which a Florida court was the primary

judicial forum, we might well find Mr. Cermesoni’s argument persuasive.

      The controlling circumstance in this case, however, is that Florida’s

jurisdiction is ancillary, not primary. The primary judicial forum is the civil court

in Buenos Aires, Republic of Argentina, which issued the letters rogatory. The

Miami court merely carried out the cross-border request for assistance by

recognizing the Argentinian Court’s ruling and entering the injunction directed to

specific Florida assets. The Miami court’s role on this record was confined to

these in rem matters, and it did not address the merits of Ms. Maneiro’s suit for

dissolution of marriage, the parties’ ultimate interests in the assets subject to the

injunction, or the custody of their two minor children.

      As the trial court properly observed, we have repeatedly approved the

enforcement in Florida of temporary injunctions issued by foreign courts as a

matter of international comity. “A foreign decree ‘is entitled to comity, where the

parties have been given notice and the opportunity to be heard, where the foreign



                                          4
court had original jurisdiction, and where the foreign decree does not offend the

public policy of the State of Florida.’” Intrinsic Values Corp. v. Superintendencia

de Administracion Tributaria, 806 So. 2d 616, 619 (Fla. 3d DCA 2002) (quoting

Nahar v. Nahar, 656 So. 2d 225, 229 (Fla. 3d DCA 1995), rev. den., 664 So. 2d

249 (Fla. 1995)).

      In Cardenas v. Solis, 570 So. 2d 996, 998 (Fla. 3d DCA 1990), we surveyed

the cases and other authorities recognizing limited exceptions to the “general rule”

that “only the final judgments of courts of a foreign country are subject to

recognition in this country, provided certain jurisdictional and due process

standards are observed by the foreign court; non-final or interlocutory orders of

foreign courts, however, are generally not entitled to such recognition or

enforcement.” (citations omitted).      In that case, we recognized that one such

limited exception allowed the enforcement in Florida of a temporary injunction

entered in Guatemala in a dissolution of marriage case, protecting Ms. Solis’s

claims to one-half of the marital property, because “the defendant husband ought

not to be able to escape his financial obligations to his wife in Guatemala by

secreting the parties’ marital assets in Miami banks . . . .” Id. at 999.

      In the case at hand, Mr. Cermesoni may or may not have “secreted” the

parties’ marital assets at the banks in Miami, but the verified motion for

recognition of the injunction in Miami included an allegation that Mr. Cermesoni



                                           5
threatened to “deplete all U.S. bank accounts in which he has an interest, and

remove them from [Ms.] Maneiro’s reach.” In a global marketplace in which

liquid banking assets can be moved in microseconds, unless a foreign creditor can

identify and obtain limited Florida jurisdiction over assets of the debtor, “the

ultimate final judgment may become a hollow victory for the litigant.” Otto’s

Heirs v. Kramer, 797 So. 2d 594, 597 (Fla. 3d DCA 2001).

      This brings us to the injunction bond. The tribunal that oversees such a

requirement is, in the present case, the civil court in Buenos Aires. Mr. Cermesoni

has not addressed his reasons for seeking an increased bond in Miami rather than

in Buenos Aires, but an affidavit in the prior appeal here sheds light on the point:

       Matters related to Family Law, aimed at protecting the property of
       the economically weakest party in a divorce proceeding, do not
       require economic guarantees or bonds in the Argentine Republic.
       The party [Ms. Maneiro] is in a position of inferiority and has no
       access to the management of the marital property, and thus, her right
       of access to justice for the protection of her rights would otherwise be
       undermined. Mrs. Maneiro has requested to proceed in court without
       incurring in [sic] legal costs or fees in the Argentine Republic in
       order to continue with the proceedings for the protection of the
       marital property, pursuant to the rights established by the Argentine
       National Constitution.3

      If the foreign court which has jurisdiction over the subject matter and the

non-resident parties does not deem it appropriate to impose a bond, we see no


3   Affidavit of attorney Ana Mirta Rosenfeld, July 4, 2013, in the appellee’s
appendix in Cermesoni v. Maneiro, Case No. 3D13-1680, given judicial notice
under Buckley v. City Miami Beach, 559 So. 2d 310, 313 n.1 (Fla. 3d DCA 1990).

                                          6
reason the Florida court should insinuate itself into the case and impose its own

local requirement under Florida Rule of Civil Procedure 1.610(b). “When a court

is confronted with an action that would involve it in a serious interference with or

usurpation of [the] continuing power [of another court to supervise and modify its

injunctions], ‘considerations of comity and orderly administration of justice

demand that the nonrendering court should decline jurisdiction . . . and remand the

parties for their relief to the rendering court, so long as it is apparent that a remedy

is available there.’” Mann Manufacturing, Inc. v. Hortex, Inc., 439 F.2d 403, 408

(5th Cir. 1971) (citation omitted).      To reiterate, the court in Miami merely

accorded recognition and enforcement to the foreign court’s order; it has not

addressed the merits of the parties’ claims to marital property, legal fees and

expenses, or other issues in the dissolution case.4

      The Florida court’s refusal to increase the minimal injunction bond does not

preclude Mr. Cermesoni from seeking relief in the primary proceeding in Buenos

Aires. But for the reasons detailed in this opinion, the trial court committed no

error in denying Mr. Cermesoni’s motion.

      Affirmed.




4  The Miami case was filed and assigned to the civil division, not the family
division, because it involves letters rogatory, not the dissolution of the parties’
marriage in Florida.

                                           7
8